Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 10/14/21.  As directed by the amendment, claims 1-3, 5, 8, 12, and 19-20 have been amended and no claims have been added nor cancelled.  As such, claims 1-3, 5-17, and 19-21 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed 12/7/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through YouTube video is not being considered as the examiner was not able to view the video as it appears to have been removed.

Claim Objections
Claim 13 is objected to because of the following informalities:  the term “the percussive massage device” (line 3 and 8) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the percussive therapy device--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 8-9, 11, 13, 16-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marton et al. (10,314,762) in view of Dematio et al. (2014/0207032), Mills (2017/0156975), Brenner et al. (2008/0243041), and Goldstein (2018/0008512).
Regarding claim 1, Marton shows a percussive therapy device (see abstract and Fig. 1 for example) which includes a housing 110, an electrical source (battery assembly 132/214, see col. 7 ln. 37-41 and col. 8 ln. 50-67 for example), a motor positioned within the housing (motor assembly 124 with motor 310, see col. 9 ln. 57-67 and Fig. 1-3), a switch for activating the motor (see Fig. 4B, switch 162, col. 7 ln. 65, col. 23 ln. 4-37 for example), a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see Fig. 3 and 14, push rod assembly 126/514, col. 7 ln. 33-36 for example), a first attachment connected at a distal end of the push rod assembly (see Fig. 3 showing first attachment 516 connected to distal end of push rod assembly 514, see also Fig. 20-22 showing additional attachments), and a routine controller configured to initiate the motor (see col. 7 ln. 63, controller 160 which includes motor controller 1050, col. 23 ln. 4-37 which initiates a protocol for actuation of the device at certain speeds which is a routine).  Marton discloses wirelessly connecting the massage device to a remote electronic device via a software application (see col. 37 ln. 38 through col. 39 ln. 19), but is silent as to the controller receiving initiating instructions from the remote device by a user using the remote device to initiate the routine; however, Dematio teaches a similar massage device where the massage therapy/protocol is initiated by a user via input to an application interface and touch screen of a remote electronic device (see Dematio para. 0080, 0085, and 0087 for example, Fig. 2 remote electronic device 204 and massage device 202, Fig. 3A & B remote electronic device 302 and massage device 304 for example).  Thus it would have been obvious to one of 
Regarding claim 2, the modified Marton device‘s first step includes user instruction to apply the first attachment to the first body part along a first treatment path on the first body part and the second 
Regarding claim 5, the modified Marton device, during the first step the routine controller provides user instruction to connect the first attachment on the distal end of the push rod assembly and during the second step the routine controller provides user instruction to connect the second attachment on the distal end of the push rod assembly (see Marton Fig. 1 for example showing first attachment 516, the controller as modified in view of Goldstein to provide instructions to use which would include connecting the attachment on the distal end of the push rod assembly, Mills/Brenner to provide at least first and second steps with varied speeds, and further in view of Marton’s disclosure in Figs. 20-22 and col. 17 ln. 5-44 to provide using, and thus connecting, a second, different attachment).
Regarding claim 8, the modified Marton device’s user instructions are provided via an application on a remote device (see Goldstein 0079 which discloses providing a kit including instructions for using the device in the form of a smart phone, tablet; para. 0100-0101 disclosing providing user instruction).
Regarding claim 9, the modified Marton device further includes a wireless connection device (see Marton Fig. 35 and col. 37 ln. 38 through col. 39 ln. 19 which discloses connection of the device with a remote electronic device via wireless connection).
Regarding claim 11, the modified Marton device is configured to provide haptic feedback between the first and second time periods to prompt the user to move the attachment from the first to second body part (see Goldstein para. 0073 for example).
Regarding claim 13, Marton discloses a percussive therapy device (see abstract and Fig. 1 for example) whose use includes a method of use including the steps of obtaining the percussive therapy 
Regarding claim 16, the modified Marton method is such that after the first period of time has elapsed haptic feedback is provided indicating the second step is being initiated (see Goldstein para. 0073 for example), but is silent as to the haptic feedback coming from the electronic device; however, the modified Marton method’s electronic device is a smart phone (see Goldstein para. 0079, Marton Fig. 35 and col. 37 ln. 38 through col. 39 ln. 19) and it is well-known that such a device has haptic feedback capabilities.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton method to also include the 
Regarding claim 17, the modified Marton method is such that after the first period of time has elapsed the percussive therapy device provides haptic feedback indicating that the second step is being initiated (see Goldstein para. 0073 for example).
Regarding claim 20, Marton shows a percussive therapy device (see abstract and Fig. 1 for example) which includes a housing 110, an electrical source (battery assembly 132/214, see col. 7 ln. 37-41 and col. 8 ln. 50-67 for example), a motor positioned within the housing (motor assembly 124 with motor 310, see col. 9 ln. 57-67 and Fig. 1-3), a switch for activating the motor (see Fig. 4B, switch 162, col. 7 ln. 65, col. 23 ln. 4-37 for example), a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see Fig. 3 and 14, push rod assembly 126/514, col. 7 ln. 33-36 for example), a first attachment connected at a distal end of the push rod assembly (see Fig. 3 showing first attachment 516 connected to distal end of push rod assembly 514, see also Fig. 20-22 showing additional attachments), and a routine controller configured to initiate the motor (see col. 7 ln. 63, controller 160 which includes motor controller 1050, col. 23 ln. 4-37 which initiates a protocol for actuation of the device at certain speeds which is a routine) and a software application configured to connect to the percussive therapy device (see col. 37 ln. 38 through col. 39 ln. 19).    Marton discloses wirelessly connecting the massage device to a remote electronic device via a software application and a wireless connection module (see col. 37 ln. 38 through col. 39 ln. 19), but is silent as to the controller receiving initiating instructions from the remote device by a user using the remote device to initiate the routine/control the operation of the device; however, Dematio teaches a similar massage device where the massage therapy/protocol is initiated by a user via input to an application interface and touch screen of a remote electronic device (see Dematio para. 0080, 0085, and 
Regarding claim 21, the modified Marton device‘s first step includes user instruction to apply the first attachment to the first body part along a first treatment path on the first body part and the second step includes applying the second attachment to the second body part for the second period of time along a second treatment path (see Goldstein Fig. 21 which shows movement along a treatment path, Fig. 24-28 and paras. 0090-0095 show/describe movement along treatment paths at various body parts of the user).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marton, Dematio, Mills, Brenner, and Goldstein as applied to claim 1 above, and further in view of Danby et al. (2015/0005682).
Regarding claim 3, the modified Marton device includes a screen on the percussive therapy device to display force/pressure applied by the device (see Marton col. 37 ln. 14-23) via a screen (see Goldstein para. 0079 and includes providing instructions on a phone, tablet etc. via a program (e.g. an app)) but is silent as to the user instructions being provided on a screen of the percussive therapy device; however, Danby teaches a similar percussive therapy device which includes a screen which displays information/instruction regarding the massage program (see Danby Fig. 1 and para. 0030 and 0065-0066, type of massage head to use being an instruction).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device’s instructions to be provided on a screen/display on the percussive therapy device, as taught by Danby, in order to provide an additional location for the display of instructions for the user to view and follow.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marton, Dematio, Mills, Brenner, and Goldstein as applied to claim 5 above, and further in view of Calvert (7,041,072).
Regarding claim 6, the modified Marton device is silent as to during the first step providing instruction to grasp one of a first or second handle portion and during the second step providing instruction to grasp the other of the first or second handle portion; however, Calvert teaches a similar massage device which includes first or second handle portions which can be grasped in various ways depending on the type of treatment being given (see Calvert col. 4 ln. 25-28 and Fig. 1 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device to include grasping the handle in various ways and thus various portions, as taught by Calvert, and to provide instructions for such (Goldstein) in order to provide the user with guidance as to how to use the device to enhance the therapy provided to the user (via instructions and routine controller).

Claims 7, 10, 12, 19, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marton, Dematio, Mills, Brenner, and Goldstein as applied to claims 1 and 13 above, and further in view of Loghmani et al. (2018/0243158).
Regarding claim 7, the modified Marton device further includes a force meter that is configured to measure an applied force and display the force (see Marton col. 27 ln. 53 through col. 28 ln. 45, force meter 1552, col. 37 ln. 14-23), but is silent as to explicitly providing user instruction to maintain a first target force during the period of time; however, Loghmani teaches a similar device which measures applied force and provides user instruction to maintain a target force (see Loghmani para. 0045, 0061, and 0065 for example).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device to further include 
Regarding claim 10, the modified Marton device’s first target force is within a first target force range and the routine controller provides the instruction to maintain the applied force within this range (see Loghmani para. 0065).
Regarding claim 12, the modified Marton device’s applied force is graphically displayed on a screen on the percussive therapy device or on an application on a remote device during the first period of time and the user is adapted to be informed if the applied force is within the target force range (see Loghmani para. 0045, 0061, 0065; Marton col. 37 ln. 14-23 for example).
Regarding claim 19, the modified Marton device’s target force range is shown on a screen of the percussive therapy device or on an application on a remote device (see Loghmani para. 0065, 0045, Marton col. 37 ln. 14-23 for example).
Regarding claim 14, the modified Marton method includes a force meter configured to measure an applied force (see Marton col. 27 ln. 53 through col. 28 ln. 45, force meter 1552, col. 37 ln. 14-23), but is silent as to explicitly providing user instruction to maintain a first target force during the period of time; however, Loghmani teaches a similar device which measures applied force and provides user instruction to maintain a target force range (see Loghmani para. 0045, 0061, and 0065 for example).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton method to further include providing user instruction to maintain a target force during the period of time, as taught by Loghmani, in order to ensure the user is using the device correctly for therapeutic benefit.
Regarding claim 15, the modified Marton method includes displaying the applied force on the screen during the first step (see Loghmani para. 0045, 0061, 0065; Marton col. 37 ln. 14-23 for example).


Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive.
Applicant’s argument that the examiner impermissibly analyzed the claim on a part by part basis and relied on hindsight (see pg. 9 of the response) is not well-taken.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the prior art rejections above, each claim limitation was mapped and cited in the prior art references and Applicant’s own disclosure was not relied upon as a blueprint.
Applicant’s argument that the examiner filed to provide evidence that one of ordinary skill in the art would have had a reasonable expectation of success combining disparate massage devices (see pg. 9 of the response) is not well-taken.  Although not all of the references are the same type of percussive therapy devices the references are not disparate massage devices as there are similarities shared between the references such that comparisons can be made and one of ordinary skill would have a reasonable expectation of success in combining the references, such as all of the references are directed towards massage/therapy devices for a user.  For example, one of ordinary skill would have a reasonable expectation of success in modifying the Marton device, which already includes a remote device (smart phone) connected to the massager, in view of Dematio such that the smart phone has the capability to activate the massager.  Furthermore, it is well-known in the massage/therapy field to provide programmed massage protocols, with changing parameters such as speed/intensity, such that one of 
Applicant’s argument that Marton does not disclose the controller executing a routine having at least first and second steps that operate automatically and are initiated using a remote device and that Marton teaches that the motor speed is manually changed by a user and not changed automatically (see pg. 10 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant rejections above, the Marton device was modified in view of Mills to provide a massage program/routine including plural steps (Mills para. 0024-0025, massage programs including combinations of massage effects, intensities, speeds, such that providing different massage speeds defining plural steps) and in view of Brenner for providing plural steps where the massage speed is changed automatically (see Brenner para. 0046).
Applicant’s argument that the modification of Marton in view of Dematio to provide that the remote device to be configured to initiate operation of the massage device is improper and relies on impermissible hindsight using Applicant’s own disclosure as a blueprint (see pg. 11 of the response) is not well-taken.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant’s owns disclosure was not relied upon for the modification of Marton to provide that the smart phone of Marton also functions to initiate operation of the massage device, but rather this feature was found in and relied upon the teachings of Dematio (see Dematio para. 0080, 0085, and 0087 for example).  One of ordinary skill in the art would have been motivated to make such a modification in order to provide remote control/actuation of the massage device or provide an alternative actuation means of the device.
Applicant’s argument that the modification of Marton in view of Mills and Brenner improperly relies on the claimed invention as a roadmap to reconstruct (see pg. 11-12 of the response) is not well-taken.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The modification of Marton to provide a massage program/routine including plural steps, in view of Mills (Mills para. 0024-0025, massage programs including combinations of massage effects, intensities, speeds, such that providing different massage speeds defining plural steps) and in view of Brenner for providing plural steps where the massage speed is changed automatically (see Brenner para. 0046) was based on the teachings of Mills and Brenner and did not rely on Applicant’s own disclosure.  
Applicant’s argument that it is unclear why one of ordinary skill would be motivated to apply the teachings of Brenner and Mills given Marton’s percussive massage device is manually operated and does not have a routine controller capable of executing automated routines to vary reciprocating speed (see pg. 12 of the response) is not well-taken.  The teachings of Mills and Brenner themselves provide 
Applicant’s argument that Goldstein simply provides instructions akin to a printed user manual for using the device (see pg. 13 of the response) is not well-taken. Goldstein does not ‘simply provide instructions akin to a printed user manual’ but rather Goldstein explicitly discloses that the user instructions can be provided via a computer program on a smart phone via an app for example (see Goldstein para. 0079 for example).  
Applicant’s argument that Goldstein does not teach any time of automation and the controller of Goldstein lacks the claimed routine having at least first and second automated steps that automatically change the speed of reciprocation of the first and second attachments (see pg. 13 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Goldstein was relied upon for the teaching of providing user instructions on how to use a massage/therapy device whereas the Mills and Brenner references were relied upon for the teaching of providing multi-step massage routines with automatic changing of massage speeds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785